Citation Nr: 1546820	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  05-20 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected left patellar femoral syndrome (PFS) with thigh atrophy. 
 
2.  Entitlement to service connection for generalized nerve pain, to include as due to an undiagnosed illness.
 
3.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness. 
 
4.  Entitlement to service connection for fibromyalgia, to include as due to an undiagnosed illness. 
 
5.  Entitlement to service connection for numbness and tingling, to include as due to an undiagnosed illness. 
 
 6.  Entitlement to service connection for joint pain and stiffness, to include as due to an undiagnosed illness. 
 
 7.  Entitlement to service connection for the inability to hold heavy objects, to include as due to an undiagnosed illness. 
 
 8.  Entitlement to service connection for nausea, to include as due to an undiagnosed illness. 
 
 9.  Entitlement to service connection for sore muscles, to include as due to an undiagnosed illness. 
 
 10.  Entitlement to service connection for abdominal pain, to include as due to an undiagnosed illness. 
 
 11.  Entitlement to service connection for sinusitis, to include as due to an undiagnosed illness. 
 
 12.  Entitlement to service connection for dizziness, to include as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1989 to September 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision (PFS, generalized nerve pain, numbness and tingling, joint pain and stiffness, inability to hold heavy objects, nausea, sore muscles, and abdominal pain) and a March 2005 rating decision (chronic fatigue syndrome, fibromyalgia, dizziness, and sinusitis) of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, denying the claims currently on appeal.  The Veteran filed a notice of disagreement (NOD) on September 2004 for the June 2004 rating decision and on March 2005 for the March 2005 rating decision.  A statement of the case (SOC) was provided on June 2005 for both decisions.  The Veteran perfected her appeal with the timely submission of a VA Form 9 (Substantive Appeal) on June 2005.

Although the Veteran initially requested a hearing before the Board in her June 2005 substantive appeal, the record reflects that, on March 2006, the Veteran requested a withdrawal of her hearing request.  The Veteran has not submitted any request for an additional hearing.  As such, the Veteran's request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.702(e) (2014). 

This claim was previously before the Board in March 2008, at which time it issued a decision which, in pertinent part, denied the Veteran's claims for service connection for generalized nerve pain, chronic fatigue syndrome, fibromyalgia, numbness and tingling, joint pain and stiffness, the inability to hold heavy objects, nausea, and sore muscles.  The Veteran appealed the March 2008 denial to the United States Court of Appeals for Veterans Claims (Court) and in a memorandum decision dated in May 2010, the Court vacated the Board's March 2008 decision with respect to the claims denied and remanded the case to the Board.  The Board remanded these 8 issues in February 2011 and October 2012 for additional development, and they now return to the Board for further consideration.

Also in March 2008, the Board remanded the issues of entitlement to service connection for abdominal pain, dizziness, and sinusitis, as well as entitlement to an increased evaluation for left patellar femoral syndrome with thigh atrophy, for further development.  The development has been completed by the agency of original jurisdiction (AOJ), and those issues have also now returned to the Board for appellate review. 

The Board notes that since its last Remand in October 2012, the RO granted service connection for anxiety (previously characterized as a personality disorder, also claimed as stress, loss of concentration and memory loss), which was previously before the Board, effective July 22, 2004.  As this represents a full grant of the requested benefits for those issues, the Board finds that those claims are resolved.  As such, the claims related to that condition are no longer before the Board.

The Board has also considered the decision of the Court in Rice v. Shinseki.  In that case, the Court held that a request for a total disability rating based upon individual unemployability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the record reflects that the Veteran is currently receiving entitlement to a TDIU, effective January 28, 2012 via a May 2015 RO rating decision.  There is no indication that the Veteran is in any disagreement with that decision or has initiated any appeal in that regard.  No action on the part of the Board is warranted on this issue. 

The Board notes that the issue of an additional symptom for the Veteran's service-connected depression with anxiety has been raised in the 2013 VA examination in which it was noted that the Veteran's complaints of dizziness can be partially related to the medication she takes to treat her psychiatric disability.  In this regard, the Board directs that the RO take all appropriate action to address this issue, as it is not currently before it in the instant matter.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Left PFS with thigh atrophy was productive of only arthritis with painful motion and no objective evidence of instability, subluxation, or ankylosis.  There was no indication that thigh atrophy was productive of any impairment beyond slight.

2.  The medical evidence of record supports that the Veteran's generalized nerve pain is a manifestation of her currently diagnosed fibromyalgia, and not a separate and distinct disability.

3.  The medical evidence of record supports that the Veteran was misdiagnosed with chronic fatigue syndrome and that any related symptoms associated with that condition are actually attributable to her diagnosed fibromyalgia.

4.  The most probative evidence of record does not support a finding that the Veteran's currently diagnosed fibromyalgia results from an undiagnosed illness due to Persian Gulf War illness and was not shown for many years after service and was not caused by or related to the Veteran's time in service, to include any relationship to vaccines that the Veteran may have received.

5.  The medical evidence of record supports that the Veteran's numbness and tingling is a manifestation of her currently diagnosed fibromyalgia, and not a separate and distinct disability.

6. The medical evidence of record supports that the Veteran's joint pain and stiffness is a manifestation of her currently diagnosed fibromyalgia, and not a separate and distinct disability.

7.  The medical evidence of record supports that the Veteran's inability to hold heavy objects is a manifestation of her currently diagnosed fibromyalgia, and not a separate and distinct disability.

8.  The most probative evidence of record does not support a finding that the Veteran's currently diagnosed digestive conditions, to include diverticulitis and gall stones, as manifested by symptoms of nausea and abdominal pain, results from an undiagnosed illness due to Persian Gulf War illness and was not shown for many years after service and was not caused by or related to the Veteran's time in service, to include any relationship to vaccines that the Veteran may have received.  Additionally, the medical evidence of record supports that the Veteran's irritable bowel syndrome, which also include symptoms of nausea and abdominal pain, is a manifestation of her currently diagnosed fibromyalgia, and not a separate and distinct disability.

9.  The medical evidence of record supports that the Veteran's sore muscles is a manifestation of her currently diagnosed fibromyalgia, and not a separate and distinct disability.

10.  The most probative evidence of record does not support a finding that the Veteran's currently diagnosed respiratory conditions, to include allergic rhinitis and acute sinusitis, results from an undiagnosed illness due to Persian Gulf War illness and was not shown for many years after service and was not caused by or related to the Veteran's time in service, to include any relationship to vaccines that the Veteran may have received. 

11.  The most probative evidence of record does not support a finding that the Veteran's complaints of dizziness result from an undiagnosed illness due to Persian Gulf War illness and was not shown for many years after service and was not caused by or related to the Veteran's time in service, to include any relationship to vaccines that the Veteran may have received.  The medical evidence of record supports that the Veteran's symptom of dizziness is a manifestation of taking medication for her service-connected depression with anxiety, and not a separate and distinct disability.

 
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for left PFS with thigh atrophy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5257, 5258, 5260, 5261, 5314 (2014).

2.  The Veteran's claimed generalized nerve pain was not incurred in or aggravated by active service, nor may it be presumed to be related to a period of service in the Persian Gulf or exposure to vaccines.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2014).

3.  The Veteran's claimed chronic fatigue syndrome was not incurred in or aggravated by active service, nor may it be presumed to be related to a period of service in the Persian Gulf or exposure to vaccines.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2014).

4.  The Veteran's claimed fibromyalgia was not incurred in or aggravated by active service, nor may it be presumed to be related to a period of service in the Persian Gulf or exposure to vaccines.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2014).

5.  The Veteran's claimed numbness and tingling was not incurred in or aggravated by active service, nor may it be presumed to be related to a period of service in the Persian Gulf or exposure to vaccines.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2014).

6.  The Veteran's claimed joint pain and stiffness was not incurred in or aggravated by active service, nor may it be presumed to be related to a period of service in the Persian Gulf or exposure to vaccines.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2014).

7.  The Veteran's claimed inability to hold heavy objects was not incurred in or aggravated by active service, nor may it be presumed to be related to a period of service in the Persian Gulf or exposure to vaccines.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2014).

8.  The Veteran's claimed nausea was not incurred in or aggravated by active service, nor may it be presumed to be related to a period of service in the Persian Gulf or exposure to vaccines.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2014).

9.  The Veteran's claimed sore muscles was not incurred in or aggravated by active service, nor may it be presumed to be related to a period of service in the Persian Gulf or exposure to vaccines.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2014).

10.  The Veteran's claimed abdominal pain was not incurred in or aggravated by active service, nor may it be presumed to be related to a period of service in the Persian Gulf or exposure to vaccines.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2014).

11.  The Veteran's claimed sinusitis was not incurred in or aggravated by active service, nor may it be presumed to be related to a period of service in the Persian Gulf or exposure to vaccines.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2014).

12.  The Veteran's claimed dizziness was not incurred in or aggravated by active service, nor may it be presumed to be related to a period of service in the Persian Gulf or exposure to vaccines.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

As to the current appealed claims, information concerning the VCAA duty to notify was sent to the Veteran in letters in April 2004 and May 2004.  The letters fully addressed the notice elements.  The letters advised the Veteran of the information required to substantiate the claims and of her and VA's respective duties for obtaining evidence.  The Veteran has also been informed of the criteria for establishing service connection due to undiagnosed illness.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letters also informed the Veteran of how VA determines disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006) aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128   (2008).  None is found by the Board.  This notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO associated the Veteran's service treatment records and VA treatment records with the claims file.  The Veteran has not identified any outstanding medical evidence pertinent to her appeal. 

The Veteran underwent VA examinations for the issues on appeal.  The Board finds the VA examination/evaluation reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims decided herein.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disabilities under the applicable rating criteria. 

Further, the Veteran was provided an opportunity to set forth her contentions at a Board hearing.  She initially indicated her desire to have a Board hearing, and then withdrew her request. 

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the Board's remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).






Legal Criteria 

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014). 

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014). 

When an already established service-connected disability is being evaluated, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Board acknowledges that in evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Under DC 5260, limitation of flexion of the leg to 60 degrees warrants a noncompensable rating; limitation to 45 degrees warrants a 10 percent rating; limitation to 30 degrees warrants a 20 percent rating; and limitation to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

VA General Counsel has issued separate precedential opinions holding that a veteran also may be assigned separate ratings for X-ray evidence of arthritis with noncompensable or painful limitation of motion, or limitation of motion under Diagnostic Code 5260 or 5261, and for instability under Diagnostic Code 5257 or 5259.  VAOPGCPREC 23-97; VAOPGCPREC 9-98; See also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  In addition, the General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04. 

Under DC 5261, limitation of extension of the leg to 5 degrees warrants a noncompensable rating, limitation to 10 degrees warrants a 10 percent rating; limitation to 15 degrees warrants a 20 percent rating; limitation to 20 degrees warrants a 30 percent rating; limitation to 30 degrees warrants a 40 percent rating; and limitation to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The normal range of motion for the knee is to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5003 is employed when rating degenerative arthritis.  According to Diagnostic Code 5003, degenerative arthritis (hypertrophic or osteoarthritis) when established by X-ray findings is rated on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.

Additionally, for muscle injuries of the anterior thigh group (Group XIV), evaluations of 0 percent, 10 percent, 30 percent, and 40 percent available for manifestations that are slight, moderate, moderately severe, and severe respectively.  38 C.F.R. § 4.73 (Diagnostic Code 5314) (2014).  Functional consideration of this muscle group includes extension of knee (2, 3, 4, 5); simultaneous flexion of hip and flexion of knee (1); tension of fascia lata and iliotibial (Maissiat's) band, acting with XVII (1) in postural support of body (6); acting with hamstrings in synchronizing hip and knee (1, 2).  Id.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability became manifest during service in the Southwest Asia theater of operations, or to a degree of 10 percent or more, not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): An undiagnosed illness; a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: chronic fatigue syndrome; fibromyalgia; functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: Fatigue; signs or symptoms involving skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

Generally, so long as the disability has existed for six months or more, from the earliest date that it became manifest, the disability will be considered chronic.  38 C.F.R. § 3.317(a)(4).  There is no requirement that an undiagnosed illness or medically unexplained chronic multisymptom illness manifested during service or within any set period other than prior to December 31, 2006 or existed for more than 6 months.

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).   The Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

Left PFS

The Veteran contends that her service-connected left PFS with thigh atrophy is worse than reflected by her current evaluation.  To this effect, the Veteran has provided statements that she suffers severe daily pain and stiffness preventing full working motion of her left knee.

Outpatient treatment records reflect that the Veteran has been treated regularly for complaints of left knee pain and arthritis.  These records are absent for any discussion of significant loss of motion, instability, subluxation, ankylosis, or impairment from thigh atrophy beyond slight. 

The Veteran was provided with a VA examination in May 2004.  The Veteran reported having pain in her left knee several times a week, which on average is 9 on a 10-point scale.  She takes Advil for treatment of her knee pain.  The pain is aggravated by standing for too long a period of time, weather changes, and squatting.  If she has any increased activity she does report having increased pain.  Examination of her knees reveals there is no obvious swelling, erythema, or increased warmth.  There is no palpable tenderness bilaterally.  Anterior and posterior drawer test is negative bilaterally.  There is no obvious patholaxity bilaterally.  Range of motion of her knees is as follows: Left knee full extension 0 degrees, flexion 110 degrees.  There was no obvious crepitus with range of motion of her knees.  She did have pain at the end points of flexion bilaterally.  The range of motion for joint flexion did not appear to be additionally limited by pain, fatigue, weakness or lack of endurance following repetitive movement.  Imaging revealed small osteophytes on the posterior inferior aspect of the left patella.  There were no notations of any significant interference beyond slight for the Veteran's thigh atrophy.  The Veteran was diagnosed with left PFS.

The Veteran was provided with an additional VA examination in February 2007.  The Veteran complained of an intermittent ache in the left knee, which is precipitated primarily by prolonged standing and walking.  The Veteran stated
that when she lifts her leg to take a step she experiences pain.  She finds that going up and down stairs she is forced to go one step at a time.  The Veteran also has difficulty doing her housework, particularly running a vacuum cleaner and doing laundry.  Examination of the left knee shows no swelling or tenderness.  The knee will flex to 140 degrees and extend to 0 degrees.  There is audible patellofemoral crepitus and apparent pain.  X-rays of the left knee taken on 09/05/2006
show a small osteophyte on the inferior aspect of the patella.  There were no notations of any significant interference beyond slight for the Veteran's thigh atrophy.  The Veteran was diagnosed with left PFS.  The examiner further noted that the Veteran's condition does not appear to have changed significantly since the last evaluation.  Additionally, it was noted that the Veteran has been unemployed for the past four years for problems unrelated to her left knee and right wrist.  Also, there was no additional limitation with repetitive use and with flare-ups, and no knee instability.  

The Veteran was provided with an additional VA examination in December 2008.  The Veteran complained of symptoms of pain, weakness, stiffness, swelling, instability, giving way, locking, fatigability, and lack of endurance.  The Veteran experienced flare-ups that were severe, lasting and occurring weekly, precipitated by prolonged standing or sitting.  Her impairment on daily activities included shopping, cooking, and housework, which she stated that her son provides assistance.  She uses a cane, crutches, and knee wraps.  She has not reported any dislocation or subluxation.  Range of motion was flexion of 140 degrees, with pain beginning at 100 degrees, and 0 degrees of extension.  There was no additional pain or loss of motion upon repetition.  There was only objective evidence of painful motion as a functional impairment.  There was no objective evidence of instability.  There were no notations of any significant interference beyond slight for the Veteran's thigh atrophy.  The Veteran was diagnosed with left PFS with thigh atrophy.  Additionally, the December 2008 VA examination report shows that X-rays of the left knee were performed and were normal.   However, the VA examiner also diagnosed osteoarthritis. 

The Veteran was provided with an additional VA examination in March 2011.  The Veteran complained of symptoms of pain intermittently, weakness, stiffness, giving way.  The left knee showed tenderness on palpation of the patella.  There was no edema or crepitus.  There was also negative laxity of the knees bilaterally.  Left knee extension was 0 degrees and flexion was 135 degrees, with pain at the end of
movement, and no loss of motion with repetition.  There were no notations of any significant interference beyond slight for the Veteran's thigh atrophy.  The Veteran was diagnosed with left PFS.  Additionally, although X-rays were planned, no X-ray findings are reported in the record.

The Veteran was provided with an additional VA examination in October 2013.  The Veteran complained of bilateral knee pain, with the left being worse than the right.  The pain occurs after any activity and lasts for minutes.  The Veteran did not have any reports of flare-ups.  Range of motion testing revealed a flexion of 120 degrees, with pain beginning at 100 degrees, and 0 degrees of flexion.  There was no additional pain or loss of motion upon repetition.  Functional effects included pain on movement, excess fatigability, and less movement than normal.  There was no evidence of dislocation, subluxation, instability, or ankylosis.  There were no notations of any significant interference beyond slight for the Veteran's thigh atrophy.  Muscle strength was 5/5.  The Veteran was diagnosed with left PFS and degenerative arthritis.  Effects on occupation included avoiding prolonged sitting and/or standing.

Service Connection Claims

The Veteran contends that she suffers from generalized nerve pain, chronic fatigue syndrome, fibromyalgia, numbness and tingling, joint pain and stiffness, inability to hold heavy objects, nausea, sore muscles, abdominal pain, sinusitis, and dizziness that she associates with receiving certain immunizations in military service.  Neither the Veteran has asserted, nor has the record shown that the Veteran actually served in Southwest Asia during the presumptive period.  In particular the Veteran has claimed that her medical problems stem from her immune system being overloaded with anthrax, plague I, II, and III, bromine, and malaria vaccinations.  The medical evidence of record has failed to establish that the Veteran ever received the anthrax vaccination.

Generalized Nerve Pain and Numbness and Tingling

Service treatment records revealed no complaints of, treatments for, or diagnoses
of any nerve injury or other nerve pain during military service.

Outpatient treatment records show that the Veteran reported difficulty holding objects in both of her hands in July 2004.  The Veteran indicated that she had nerve pain radiating from both of her hands to her neck, as well as muscle, pain all over (described as chronic, sharp and burning).  The treating physician did not diagnose this condition and did not indicate that it could be related to military service.  Since that time, the Veteran's records show that she has continued to complain of such nerve pain, but it has not been associated with an actual diagnosis.

The Veteran was provided with a VA examination in March 2011.  At this examination the Veteran complained of numbness and tingling of the bilateral hands, arms, feet and upper thighs, with onset in 2003.  Also, noted were symptoms of pain and inability to hold objects.  Pain is intermittent with flares that occur with exposure to cold water and prolonged sitting.  In order to hold onto heavy objects, she has to use both.  She does have a history of diabetes.  There is no limitation of movement due to the numbness and tingling.  Electro myelogram (EMG) completed in 2005 revealed a mild carpal tunnel syndrome of the left upper extremity.  Right
upper extremity was normal.  On physical examination it was noted that there was good sensation between sharp and dull bilateral upper and lower extremities.  Strength in the upper extremities was 5/5, but decreased in the lower extremities, with 4/5 with decreased grip strength.  The Veteran had good vibratory sense with good deep tendon reflexes in the upper and lower extremities.  There was no atrophy of upper or lower extremities noted with positive pulses x 4 in good capillary refill.   There was no edema of the extremities.  The examiner's impression was carpal tunnel, left upper extremity, unknown numbness and tingling in the right upper extremity, and with peripheral neuropathy of the  lower extremities, secondary to diabetes.  There was no opinion provided regarding the Veteran's carpal tunnel syndrome of the left upper extremity or the unknown disability causing numbness and tingling in the right upper extremity.

In regard to the Veteran's claim of being exposed to the anthrax vaccine, the VA examiner noted that the VA was unable to test for antibodies as the vaccine did not employ the use of a live virus.

The Veteran was provided with an additional VA examination in July 2011.   The examiner opined in regard to generalized nerve pain, which also includes numbness and tingling, no etiology was found for this condition in the examination.  The peripheral nerve examination was essentially normal and EMG examination was normal.  The examiner did cite carpal tunnel syndrome, but this was ruled out based on EMG findings as a normal exam.  Therefore, the examiner opined that generalized nerve pain and numbness and tingling are less likely as not caused by or a result of inoculations and vaccinations received in the military.  There is no evidence that a cause has been determined.

The Veteran was provided with an additional VA examination in October 2013.  The examiner reported that Veteran does not suffer a peripheral nerve condition.  The examiner reports a diagnosis of fibromyalgia and that the complaints of generalized nerve pain could be related to the fibromyalgia, which is not service connected.

In regard to the Court's prior directive to have the Veteran tested for squalene, the VA examiner provided that the Squalene Antibody Test is not a commercially available test.  The company that holds the patent for an anti-squalene antibody test has not made it available for individual patient testing at this time.

Chronic Fatigue Syndrome

The Veteran's service treatment records are absent for any treatment or diagnoses for chronic fatigue syndrome during military service.

A review of the Veteran's outpatient treatment records show that she was assessed with chronic fatigue syndrome in 2002.  There was no discussion of etiology of this condition.  The Veteran has received treatment for this condition since that time.

The Veteran was provided with a VA examination in March 2011.  At the examination she complained of extreme fatigue.  The Veteran also stated that she can only walk about 2 blocks due to the fatigue.  The examiner provided an impression of chronic fatigue.

In regard to the Veteran's claim of being exposed to the anthrax vaccine, the VA examiner noted that the VA was unable to test for antibodies as the vaccine did not employ the use of a live virus.

The Veteran was provided with an additional VA examination in July 2011.   For the Veteran's chronic fatigue syndrome, no etiology was found for this condition in the examination.  The examiner noted that chronic fatigue syndrome is difficult to diagnose.  Therefore the examiner's opinion is that chronic fatigue syndrome is not caused by or a result of inoculations and vaccinations received in the military.  There is no evidence that a cause has been determined from Mayo.com.  Risk Factors for Chronic Fatigue Syndrome, by Mayo Clinic Staff.  Factors that may increase the risk of chronic fatigue syndrome include: Age.  Chronic fatigue syndrome can occur at any age, but it most commonly affects people in their 40s and 50s.  Also women are diagnosed with chronic fatigue syndrome much more often than men, but it may be that women are simply more likely to report their symptoms to a doctor.  Additionally, lifestyle is a factor.  People who are
overweight and inactive are more likely to develop chronic fatigue syndrome.  Stress also appears to be a factor.  The Veteran meets all risk factors for chronic fatigue syndrome.  She is over 40 years old, with a body mass index of 32 obese, noted to have stress in her life, and noted to be inactive.

The Veteran was provided with an additional VA examination in October 2013.  The VA examiner noted that excessive fatigue was not noted in service.  The Veteran received various vaccinations, which may have included injections for the prevention of anthrax, plague, bromine, malaria, and squalene.  The examiner also opined that the Veteran had been misdiagnosed with chronic fatigue syndrome in 2002 and that her diagnosis in 2004 of fibromyalgia was actually the correct diagnosis for her symptoms reported.  Nonetheless, the dates of the Veteran's military service and vaccination (1989 to 1990) are much earlier than the onset of either chronic fatigue (2002) or fibromyalgia (2004).  If the Veteran's vaccinations had caused fibromyalgia or other medical conditions to occur, this would
have been expected to occur either at the time of vaccination, or within days to months afterwards.

In regard to the Court's prior directive to have the Veteran tested for squalene, the VA examiner provided that the Squalene Antibody Test is not a commercially available test.  The company that holds the patent for an anti-squalene antibody test has not made it available for individual patient testing at this time.

Fibromyalgia, Sore Muscles, Joint Pain and Stiffness, and Inability to Hold Heavy Objects

The Veteran's service treatment records are absent for any treatment or diagnoses for fibromyalgia or any complaints of sore muscles, joint pain and stiffness, or an inability to hold heavy objects during military service.

A review of the Veteran's outpatient treatment records show that she was assessed with fibromyalgia in 2004.  This condition includes complaints of sore muscles, joint pain and stiffness, and inability to hold heavy objects.  There was no discussion of etiology of this condition.  The Veteran has received treatment for this condition since that time.

The Veteran was provided with a VA examination in March 2011.  At the examination the Veteran claimed that her myalgia had an onset of 2002.  Symptoms were related to increased stress with a history of medical problems, to include hypertension, diabetes, anxiety, and depression.  She also claimed of having transient ischemic attacks.  Her symptoms of the fibromyalgia include muscle soreness of the whole body and extreme fatigue.  Her daily routine, usually is getting up and performing her personal care, preparing breakfast, lunch, and dinner, watching television, and reading.  She will usually nap during the day.  She was seen by a specialist, an endocrinologist, and diagnosed with fibromyalgia in 2003/04 at the VA Hospital in Kansas City.  She is treated with Flexeril, 10 milligrams, 4 times a day, which helps her to relax.  Side effects include drowsiness.  She has associated headaches, numbness and tingling of extremities, upper and lower, sleep disturbance, and fatigue.  It does affect her daily activities, where she is noted to be unable to lift heavy objects and unable to perform chores.  Other than cooking, she did lose her job due to the symptoms of the fibromyalgia 9 years ago.  The last time she went shopping was 2 years ago due to her fibromyalgia symptoms.  She still continues to have constant muscle and joint pain over her total body, which is flared with any touching sensation or bumping against her body.  She states that she can only walk about 2 blocks due to the fatigue.  She also has problems with short-term memory since 2004 remembering names, dates, and numbers.  There have been no hospitalizations due to the fibromyalgia.  On physical examination the examiner noted tender spots on palpation of cervical, scapula shoulders, and neck, kneecaps, and are now to her thighs, upper part of her arms bilaterally.  Her upper extremity strength was 5 out of 5.  Her lower extremity strength was 4/5.  She was able to answer all questions adequately with some difficulty of dates only.  The Veteran was given an impression of fibromyalgia, cause unknown.

In regard to the Veteran's claim of being exposed to the anthrax vaccine, the VA examiner noted that the VA was unable to test for antibodies as the vaccine did not employ the use of a live virus.

The Veteran was provided with an additional VA examination in July 2011.  The VA examiner opined that fibromyalgia, which includes sore muscles, joint pain and stiffness, are complaints associated with fibromyalgia.  No etiology was found for this condition in the examination.  Fibromyalgia is difficult to diagnose, as there are no specific tests and it is based on mostly subjective complaints and diagnosed after
excluding other causes.  The VA examiner's opinion is that fibromyalgia is less
likely than not caused by or a result of inoculations and vaccinations received in the military.  In support, he provided that there is no evidence that a cause has been determined.  Fibromyalgia is a disorder characterized by widespread musculoskeletal pain accompanied by fatigue, sleep, memory, and mood issues.  Researchers believe that fibromyalgia amplifies painful sensations by affecting the way the brain processes pain signals.  Symptoms sometimes begin after a physical trauma, surgery, infection or significant psychological stress.  In other cases, symptoms gradually accumulate over time with no single triggering event.  Women are much more likely to develop fibromyalgia than men.  Many people who have fibromyalgia also have tension headaches, temporomandibular joint (TMJ) disorders, irritable bowel syndrome, anxiety, and depression.  The VA examiner found that, in this case, the Veteran's risk factors for fibromyalgia are that she is female and complaints of trauma and stress.

The Veteran was provided with an additional VA examination in October 2013.  The VA examiner noted that the Veteran had a diagnosis of fibromyalgia since 2004.  He opined that this diagnosis explains symptoms of abdominal pain, bloating, and nausea (functional dyspepsia); which are similar to irritable bowel syndrome.  Fibromyalgia also can cause widespread pain of muscles and joints.  Given the lack of findings on neurological, EMG, and nerve conduction studies, it is also the best explanation for symptoms of numbness and tingling localized to the left wrist and both legs.  Although weakness is not normally reported in fibromyalgia (the veteran uses a wheel chair and reports difficulty holding heavy objects), motor exam has been reported as showing 5 of 5 (normal strength), but being impaired due to diffuse pain (see neurology note form 03/13/2007).  Therefore, lack of strength reported by the Veteran is most likely an indirect effect of fibromyalgia.

In regard to the Court's prior directive to have the Veteran tested for squalene, the VA examiner provided that the Squalene Antibody Test is not a commercially available test.  The company that holds the patent for an anti-squalene antibody test has not made it available for individual patient testing at this time.

Nausea and Abdominal Pain

The Veteran's service treatment records are absent for any treatment or diagnoses for a disability manifested by nausea or abdominal pain during military service, other than a notation for treatment for cervicitis in 1989, which did not exactly reference the same condition in terms of the area of the abdomen and chronic nausea that the Veteran is currently claiming.

A review of the Veteran's outpatient treatment records show that she has complained of nausea and abdominal pain and sought treatment for such.  There was no discussion of etiology of this condition.  The Veteran has received treatment for this condition since that time.  Of note, the Veteran has also received treatment for symptoms of nausea in conjunction for treatment of headaches, a non-service connected condition.

The Veteran was provided with a VA examination in March 2011.  The Veteran claimed nausea and abdominal pain with onset in 1989.  The Veteran had an ultrasound in 2008 that revealed a gallstone, for which she had a cholecystectomy in 2010.  She still continues to have problems with nausea and vomiting of undigested food.  She denies any hematemesis or melena.  Symptoms are constant with nausea
and worsen after eating solids.  She is not being treated for this condition.  There was no special diet noted.  She has had a weight loss of 10 pounds over
the past 6 months.  There was no dysphasia.  She did have a gastric emptying test in 2006 that did show a delay of her emptying.  She states that she will vomit about 2
times a month.  Upon review of the claims file, objective testing, and subjective interview, the Veteran was diagnosed with gastroparesis.  No anemia was noted.  No etiological opinion was provided.

In regard to the Veteran's claim of being exposed to the anthrax vaccine, the VA examiner noted that the VA was unable to test for antibodies as the vaccine did not employ the use of a live virus.

The Veteran was provided with an additional VA examination in July 2011.   The examiner opined that nausea is most likely related to gastroparesis, which is secondary to diabetes type II, a non-service connected condition.  The examiner also opined that the Veteran's current nausea condition is not caused by or a result of inoculations and vaccinations received in the military. 

The Veteran was provided with an additional VA examination in March 2012.   The Veteran reports that she has abdominal pain, pointing to her epigastric region and left middle to lower quadrant.  Imaging recently showed diverticulosis and a small, non-obstructing left kidney stone.  Pain can occur any time, increasing in frequency. The Veteran describes the pain as annoying, sharp and throbbing.  She cannot relate pain to food intake.  Outpatient treatment records over the last two years show recurrent complaints of various abdominal complaints without any clear etiologies.  Service treatment records only show complaints of pelvic pain in July 1989 that was diagnosed as cervicitis.  Upon review of the claims file, subjective interview, and objective testing, the Veteran was diagnosed with diverticulitis.  The examiner opined that the Veteran's diverticulitis, manifested by nausea and abdominal pain was less likely than not related to military service.  In support, it was provided that the Veteran's abdominal complaints have been vague over the last few years, primarily consisting of diarrhea and pain (though no diarrhea currently).  Imaging showed diverticulosis and she was most tender in the left lower quadrant on physical exam, also consistent with diverticulosis.  Additionally, she has a history of fibromyalgia that can also increase her abdominal discomfort/ complaints.  Regardless, her service records contained a record for cervicitis, but no other abdominal complaints.  Her in-service vaccinations would not have led to her development of diverticulosis and is not the cause of her abdominal pain.

The Veteran was provided with an additional VA examination in October 2013.  Upon review of the claims file, objective testing, and subjective interview, it was determined that the Veteran had diagnoses of gallstones in 2008, irritable bowel syndrome associated with fibromyalgia in 2002, and diverticulitis that is currently resolved in 2011.  The examiner found that the Veteran's stomach conditions manifested by nausea and abdominal pain were less likely than not related to military service.  In support, the examiner provided that the Veteran received various vaccinations, which may have included injections for prevention of anthrax, plague, bromine, malaria, and squalene.  Nonetheless, the dates of her military service and vaccination (1989 to 1990) are much earlier than the onset of her current manifestations.  If her vaccinations had caused any of these conditions to occur, this would have been expected to occur either at the time of vaccination,
or within days to months afterwards.

In regard to the Court's prior directive to have the Veteran tested for squalene, the VA examiner provided that the Squalene Antibody Test is not a commercially available test.  The company that holds the patent for an anti-squalene antibody test has not made it available for individual patient testing at this time.



Sinusitis and Dizziness

The Veteran's service treatment records are absent for any treatment or diagnoses for a disability manifested by sinusitis or dizziness during military service.

A review of the Veteran's outpatient treatment records show that she has complained of symptoms of sinusitis and dizziness and sought treatment for such.  There was no discussion of etiology of this condition.  The Veteran has received treatment for this condition since that time.

The Veteran was provided with a VA examination in February 2012.  Upon a review of the claims file, subjective interview, and objective testing, the examiner noted that the Veteran had a diagnosis of acute sinusitis in 2011.  It was further noted that the Veteran was treated for acute sinusitis in March 2011 with course of medication.  Imaging of the sinus in May 2011 was negative for sinusitis.  Prior imaging of the brain in 2006 showed incidental finding of "mild maxillary sinus disease."  The Veteran reports that she cleans mucous out of her nose out 2-3 times per day with white to light green color and also reported frequent productive cough of green frothy mucous.  She also reported that sometime she has popping and ringing in her ears.  Service treatment records did not show any sinus issues.

Additionally, at the February 2012 VA examination, the examiner noted, upon review of the claims file, subjective interview, and objective testing, that the Veteran had a diagnosis of vertigo, with etiology unknown.  The Veteran reports that if she lies back in bed develops dizziness that feels like the "rope is going in circles."  Sensation of room spinning in general occurs when she changes position too quickly.  She reports this started in 2004 and she has not spoken to a physician about this.  She feels like she is going to faint.  The Veteran has not taken any medications for this.

The VA examiner opined in regard to the sinusitis that the Veteran's manifestations are less likely than not related to military service.  In support, it was noted that the Veteran complains of symptoms consistent with rhinitis at this time. There was no complaining of pain suggestive of sinusitis.  Regardless, the Veterans previous
sinusitis would most likely not result from immunizations she received in the military as there is no evidence to support this.

The VA examiner opined in regard to the vertigo that the Veteran's manifestations are less likely than not related to military service.  In support, it was noted that there is no evidence that the Veteran's vertigo symptoms that started in 2004 are service related.  Although the exact etiology is unknown at this time, she has multiple conditions that could explain the symptoms including her prior strokes, fibromyalgia, and psychiatric conditions.  It is extremely unlikely that an immunization would cause these symptoms, especially an immunization she received long, ago while she was in military service.

The Veteran was provided with an additional VA examination in October 2013.  
Upon review of the claims file, subjective interview, and objective testing, the VA examiner diagnosed the Veteran with allergic rhinitis (onset in approximately 2001), which caused intermittent nasal congestion and discharge since that time.  There was no finding of any sinusitis, other than an acute instance in 2011.  The examiner found that that Veteran's rhinitis and acute sinusitis were less likely than not related to military service.  In support, the examiner provided that the Veteran received various vaccinations, which may have included injections for prevention of anthrax, plague, bromine, malaria, and squalene.  Nonetheless, the dates of her military service and vaccination (1989 to 1990) are much earlier than the onset of her current manifestations.  If her vaccinations had caused any of these conditions to occur, this would have been expected to occur either at the time of vaccination, or within days to months afterwards.

In regard to the Veteran's complaints of dizziness (light-headedness), the VA examiner opined that this is at least as likely as not (greater than 50/50 probability) to have been caused by the Veteran's non-service connected previous stroke and use of Prazosin for the treatment of her service-connected psychiatric disorder.  Dizziness (light-headedness) is a known effect of Prazosin.  The veteran recently had her dose of this medication reduced to decrease her feelings of dizziness.  Therefore, treatment with Prazosin is the most likely cause of this symptom.  There is no evidence of current sinusitis or vestibular disease that would cause this
symptom.  Dizziness reported since 2004 has also been attributed to her
previous stroke.  Dizziness (light-headedness) is not typically a symptom associated with fibromyalgia.  Therefore, it would not have been caused or aggravated by her fibromyalgia condition.

In regard to the Court's prior directive to have the Veteran tested for squalene, the VA examiner provided that the Squalene Antibody Test is not a commercially available test.  The company that holds the patent for an anti-squalene antibody test has not made it available for individual patient testing at this time.

Analysis

Left PFS

The Board finds that the Veteran's left PFS only meets the criteria for a 10 percent evaluation throughout the entire appeal period.  Throughout this period, Veteran's condition was shown in medical records and the VA examinations to be reflective of symptoms of painful motion resulting in an inability to stand for prolonged periods and a limitation of flexion of 100 to 140 degrees, with pain.  The Veteran's symptoms are shown to only result in residual weakness, pain, and limitation of motion with no additional evidence of a compensable evaluation for limitation of flexion or extension, instability, ankylosis, or malunion.  There is no additional limitation with repetitive use and with flare-ups according to the VA examiner.  
Although the Veteran is shown to have diagnosed arthritis in conjunction with her left knee, the Board notes that she is already receiving the minimum 10 percent evaluation based upon pain and it would, thus, be inappropriate to provide any separate evaluation based upon that same pain as this would be counter to the Schedule's provision against pyramiding.  See 38 C.F.R. § 4.14.  Therefore, the 10 percent evaluation most appropriately reflects the Veteran's symptoms.

The Veteran is not entitled to an evaluation in excess of 10 percent or a separate rating as, in order to warrant such higher evaluation, she would have to show evidence of additional limitation of flexion or extension, instability, ankylosis, malunion, or symptomatic or removal of meniscus, none of which have been shown in the medical evidence of record.  Therefore, an evaluation in excess of 10 percent is not warranted.

Although examinations were positive for evidence of thigh atrophy related to her left PFS, the record was absent for any indication that such condition causes any significant impairment beyond that of slight with the Veteran's normal working movements.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); see also Liello v. Shinseki, No. 11-3789, 2013 WL 3461929, *2-3 (Vet. App. July 10, 2013) (nonprecedential decision) (explaining that the logic set forth in VAOPGCPREC 9-2004 is not limited to the knee but extends to the other joints as well).  Here it appears that the Veteran's slight thigh atrophy, which would be evaluated as noncompensable, does not appear to cause any separate or additional functional loss or pain than already contemplated by her current 10 percent evaluation and, as such, any additional rating for this condition would be merely duplicative.  Therefore, neither a separate, nor compensable evaluation for thigh atrophy is warranted at this time.

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what she observes or experiences.  For example, she is competent to report that she experiences certain symptoms, such as pain, and she is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that her disability is worse than the assigned disability rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

The Board has considered whether staged ratings are warranted.  The evidence does not show that there are distinct periods of time where evaluations higher than 10 percent for her left knee residuals are warranted.  The evidence of record does not warrant ratings in excess of those assigned for the Veteran's left knee at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2014).

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015). 

The rating criteria adequately contemplate the Veteran's left PFS with thigh atrophy.  The Veteran's disability is manifested by symptoms such as pain, swelling, and stiffness.  These manifestations are contemplated in the rating criteria.  The Veteran has not described any unusual or exceptional features of her knee disability, and she has not described any functional impairment that affects her in an unusual or exceptional manner.  The rating criteria are therefore adequate to evaluate the Veteran's disability.  As the Veteran's disability picture is contemplated by the rating schedule, the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 49.

Service Connection Claims

As an initial matter, the Board finds that the Veteran does not meet the Southwest Asia service requirement for the presumptive consideration of undiagnosed illness, as her service personnel records show that she never actually deployed to Southwest Asia and only served in the continental United States.  Thus, no further consideration for these claimed conditions under the theory of presumption based upon Southwest Asia service shall ensue.  38 U.S.C.A. § 111; 38 C.F.R. § 3.317(a).

Generalized Nerve Pain, Numbness and Tingling, Chronic Fatigue Syndrome, Fibromyalgia, Joint Pain and Stiffness, Inability to Hold Heavy Objects, and Sore Muscles.

Because the Veteran's claims for generalized nerve pain, numbness and tingling, chronic fatigue syndrome, fibromyalgia, joint pain and stiffness, inability to hold heavy objects, and sore muscles have been determined to stem from the same etiology, as discussed in further detail below, a common discussion of these claims shall ensue.

At the outset, the Board notes that the medical evidence of record reflects that the Veteran's claims for generalized nerve pain, numbness and tingling, chronic fatigue syndrome, fibromyalgia, joint pain and stiffness, inability to hold heavy objects, and sore muscles are actually all together one disability, manifested as fibromyalgia.  

In this regard, the competent medical evidence of record, via the Veteran's VA examinations, has established that the Veteran's diagnosis of chronic fatigue syndrome in 2002 was actually a misdiagnosis of an earlier finding for her fibromyalgia, which was not formally diagnosed until 2004.  As the medical evidence of record shows that, since her diagnosis of fibromyalgia, she has been exclusively treated for this condition, to include symptoms that were previously attributed to chronic fatigue syndrome, and there has been no further indication that the Veteran has any diagnosed separate disability of chronic fatigue syndrome, the Board finds that the Veteran does not meet the current disability requirement for a claim for service connection for such condition.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Without a current disability, service connection cannot be granted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim"); Brammer  v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability).  At most, the Board considers the Veteran's claim for chronic fatigue syndrome to be merely a claim for a symptom of her diagnosed fibromyalgia.  

Additionally, the Veteran's other claims for generalized nerve pain, numbness and tingling, joint pain and stiffness, inability to hold heavy objects, and sore muscles have also been determined by the competent medical evidence of record via the VA examinations to be merely symptoms of the Veteran's fibromyalgia.  With the exception of the Veteran's claims for generalized nerve pain and numbness and tingling, there has been no other indication that the Veteran's symptoms are attributed to any other known disability.

In regard to generalized nerve pain and numbness and tingling, the VA examiners have noted that the Veteran has diagnoses of left carpal tunnel syndrome and peripheral neuropathy of the bilateral lower extremities secondary to diabetes mellitus type II.  In this regard, the VA examiners have opined that the Veteran's left carpal tunnel syndrome and diabetes mellitus type II were not the result of military service, as there was no indication of complaints or treatment for such conditions or any early onset of symptoms during service.  Furthermore, VA examiners found that these conditions were not related to any immunizations that the Veteran may have received, as she would have experienced symptoms more immediately and the medical evidence of record reflects that she developed these conditions years after military service.  As such, to the extent that the Veteran's claims for generalized nerve pain and numbness and tingling encompass claims for left carpal tunnel syndrome and/or diabetes mellitus type II, entitlement to service connection for such is found to not be warranted based upon the medical evidence of record.  There has been no other indication in the medical evidence of record that the Veteran's left carpal tunnel syndrome or diabetes mellitus type II were related in any way to military service.  Accordingly, for the Veteran's claims of generalized nerve pain and numbness and tingling that are not attributed to these aforementioned conditions, the medical evidence of record via the VA examinations has exclusively related these remainder symptoms to the Veteran's fibromyalgia. 

For the symptoms attributed to the Veteran's fibromyalgia, the Board notes that a clinical finding such as symptom standing alone does not constitute a disability without an identified basis for the finding or symptom.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (symptoms alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).  Therefore, any further consideration of the symptoms of chronic fatigue syndrome, generalized nerve pain, numbness and tingling, joint pain and stiffness, inability to hold heavy objects, and sore muscles are found to be solely within the context of the Veteran's claim for fibromyalgia, the only diagnosed disability for these symptoms.  Any further consideration, other than has already been discussed above, for separate claimed symptoms as manifested disabilities shall not ensue.

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for fibromyalgia, so the appeal must be denied.  As the evidence shows that there is a current disability, based upon the Veteran's diagnosis of fibromyalgia, the issue thus turns upon whether there was an in-service incurrence or aggravation of a disease or injury and, if so, whether there is probative evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.303.

Here, the Board finds for the purposes of analysis that the Veteran did have an in-service event as manifested by her receipt of immunization while in the military.  Although not all of the immunizations the Veteran has claimed, such as for anthrax or the inclusion of squalene, could be verified, as the RO determined via the VA examinations of record that tests to reveal the presence of the residuals of such immunizations in the Veteran's body were unavailable and futile, for the sake of this inquiry solely, the Board concedes such immunizations were received by the Veteran.  As the Veteran's service treatment records were absent for any findings indicating complaints or treatment for fibromyalgia or any of the symptoms thereof and the Veteran has not contended that the onset of her symptoms occurred in service, there is no other indication of injury upon which the Veteran's claim for service connection may be based.

As such, the evidence turns upon a finding that the Veteran's currently diagnosed fibromyalgia is etiologically related to her receipt of immunizations in military service.  To this inquiry, the Board finds that the medical evidence of record does not support such a finding.

Here, the only medical evidence of record that afforded any consideration to this inquiry was via the VA examinations.  In particular, in the 2013 VA examination opinion, the VA examiner found that, even granting that the Veteran received all of the immunizations she claimed, these would not have resulted in the culmination of any of her claimed symptoms or her diagnosed fibromyalgia.  In accordance with such, the VA examiner noted that, had the Veteran experienced any adverse reactions to these immunizations, the symptom onset would have been immediate and not years later.  In this regard, as the Veteran's discharge from service was in 1990 and the earliest noted onset of this condition would be 2002, the Board also notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).   Additionally, the VA examiner supported his findings with notations that the established medical authority and literature, to include his medical experience, did not support any findings of delayed-onset adverse reactions to any immunizations.  There were not any contravening medical findings to this opinion within the medical evidence of record.

The only other evidence in the claims file supporting the existence of fibromyalgia resulting from the receipt of immunizations is the Veteran's own statements.  While the Board has considered the Veteran's lay statements, as to the specific issue in this case, the etiology of her current complaints of fibromyalgia and its symptoms falls outside the realm of common knowledge of a lay person as it involves a complex medical question.  See Jandreau, 492 F.3d at 1377 n.4.  That is, although the Board readily acknowledges that the Veteran is competent to report symptoms of her fibromyalgia, see Gutierrez  v. Principi, 19 Vet. App. 1, 9-10 (2004) (noting that lay persons are competent to report objective signs of illness such as joint pain or fatigue)), there is no indication that the Veteran is competent to diagnose a condition causing fibromyalgia or to etiologically link the Veteran's reported symptoms to her receipt of immunizations on active service.  She has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation in this medically complicated case.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).

In short, in the absence of medical evidence demonstrating any etiological relationship between the Veteran's fibromyalgia and military service, a preponderance of the evidence is against the claim.  Accordingly, the Veteran's claim of entitlement to service connection for fibromyalgia, to include claims for symptoms thereof (chronic fatigue syndrome, generalized nerve pain, numbness and tingling, joint pain and stiffness, inability to hold heavy objects, and sore muscles), must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53 (1990).

Nausea and Abdominal Pain

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for nausea and abdominal pain, so the appeal must be denied.  As the evidence shows that there are current disabilities, based upon the Veteran's diagnoses of diverticulitis, gall stones, and irritable bowel syndrome, the issue thus turns upon whether there was an in-service incurrence or aggravation of a disease or injury and, if so, whether there is probative evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.303.

In regard to the Veteran's diagnosis of irritable bowel syndrome, however, the Board notes that the medical evidence of record, via the VA examinations, have found that this condition was exclusively related to the Veteran's fibromyalgia, and is actually merely a symptom of such.  Accordingly, in light of the prior discussion above regarding the claim for service connection for fibromyalgia and its associated symptoms, the Board finds that, to the extent that her claim for nausea and abdominal pain stems from irritable bowel syndrome, service connection for such is found to be not warranted for the reasons outlined above.  Therefore, no further discussion regarding the part of the Veteran's claim for nausea and abdominal pain that have been attributed solely to irritable bowel syndrome shall ensue.

In regard to the Veteran's diagnoses of diverticulitis and gall stones, however, the Board finds for the purposes of analysis that the Veteran did have an in-service event as manifested by her receipt of immunization while in the military.  Although not all of the immunizations the Veteran has claimed, such as for anthrax or the inclusion of squalene, could be verified, as the RO determined via the VA examinations of record that tests to reveal the presence of the residuals of such immunizations in the Veteran's body were unavailable and futile, for the sake of this inquiry solely, the Board concedes such immunizations were received by the Veteran.  As the Veteran's service treatment records were absent for any findings indicating complaints or treatment for diverticulitis or gall stones or any of the symptoms thereof, other than a finding of treatment for cervicitis that stemmed from abdominal complaints distinct from those of her current claim, there is no other indication of injury upon which the Veteran's claim for service connection may be based.

As such, the evidence turns upon a finding that the Veteran's currently diagnosed diverticulitis and/or gall stones are etiologically related to her receipt of immunizations in military service.  To this inquiry, the Board finds that the medical evidence of record does not support such a finding.

Here, the only medical evidence of record that afforded any consideration to this inquiry was via the VA examinations.  In particular, in the 2013 VA examination opinion, the VA examiner found that, even granting that the Veteran received all of the immunizations she claimed, these would not have resulted in the culmination of any of her claimed symptoms or her diagnosed diverticulitis and/or gall stones.  In accordance with such, the VA examiner noted that, had the Veteran experienced any adverse reactions to these immunizations, the symptom onset would have been immediate and not years later.  In this regard, as the Veteran's discharge from service was in 1990 and the earliest noted onset of this condition would be 2008 for the gall stones and 2011 for the diverticulitis, the Board also notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson, 230 F.3d at 1333.   Additionally, the VA examiner supported his findings with notations that the established medical authority and literature, to include his medical experience, did not support any findings of delayed-onset adverse reactions to any immunizations.  There were not any contravening medical findings to this opinion within the medical evidence of record.

The only other evidence in the claims file supporting the existence of a disability manifested by nausea and abdominal pain resulting from the receipt of immunizations is the Veteran's own statements.  While the Board has considered the Veteran's lay statements, as to the specific issue in this case, the etiology of her current complaints of diverticulitis and gall stones and its symptoms falls outside the realm of common knowledge of a lay person as it involves a complex medical question.  See Jandreau, 492 F.3d at 1377 n.4.  That is, although the Board readily acknowledges that the Veteran is competent to report symptoms of her diverticulitis and gall stones, see Gutierrez, 19 Vet. App. at 9-10 (noting that lay persons are competent to report objective signs of illness such as joint pain or fatigue)), there is no indication that the Veteran is competent to diagnose a condition causing diverticulitis or gall stones or to etiologically link the Veteran's reported symptoms to her receipt of immunizations on active service.  She has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation in this medically complicated case.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise.  See King, 700 F.3d at 1345.

In short, in the absence of medical evidence demonstrating any etiological relationship between the Veteran's diverticulitis and/or gall stones and military service, a preponderance of the evidence is against the claim.  Accordingly, the Veteran's claim of entitlement to service connection for diverticulitis and/or gallstones, to include as manifested by symptoms of nausea and abdominal pain, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53 (1990).


Sinusitis

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for sinusitis, so the appeal must be denied.  As the evidence shows that there are current disabilities, based upon the Veteran's diagnoses of allergic rhinitis and acute sinusitis, the issue thus turns upon whether there was an in-service incurrence or aggravation of a disease or injury and, if so, whether there is probative evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.303.

The Board finds for the purposes of analysis that the Veteran did have an in-service event as manifested by her receipt of immunization while in the military.  Although not all of the immunizations the Veteran has claimed, such as for anthrax or the inclusion of squalene, could be verified, as the RO determined via the VA examinations of record that tests to reveal the presence of the residuals of such immunizations in the Veteran's body were unavailable and futile, for the sake of this inquiry solely, the Board concedes such immunizations were received by the Veteran.  As the Veteran's service treatment records were absent for any findings indicating complaints or treatment for allergic rhinitis or sinusitis, there is no other indication of injury upon which the Veteran's claim for service connection may be based.

As such, the evidence turns upon a finding that the Veteran's currently diagnosed allergic rhinitis and/or acute sinusitis is etiologically related to her receipt of immunizations in military service.  To this inquiry, the Board finds that the medical evidence of record does not support such a finding.

Here, the only medical evidence of record that afforded any consideration to this inquiry was via the VA examinations.  In particular, in the 2013 VA examination opinion, the VA examiner found that, even granting that the Veteran received all of the immunizations she claimed, these would not have resulted in the culmination of any of her claimed symptoms or her diagnosed allergic rhinitis or acute sinusitis.  In accordance with such, the VA examiner noted that, had the Veteran experienced any adverse reactions to these immunizations, the symptom onset would have been immediate and not years later.  In this regard, as the Veteran's discharge from service was in 1990 and the earliest noted onset of this condition would be in the 2000's, the Board also notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson, 230 F.3d at 1333.   Additionally, the VA examiner supported his findings with notations that the established medical authority and literature, to include his medical experience, did not support any findings of delayed-onset adverse reactions to any immunizations.  There were not any contravening medical findings to this opinion within the medical evidence of record.

The only other evidence in the claims file supporting the existence of allergic rhinitis or sinusitis resulting from the receipt of immunizations is the Veteran's own statements.  While the Board has considered the Veteran's lay statements, as to the specific issue in this case, the etiology of her current complaints of allergic rhinitis or sinusitis falls outside the realm of common knowledge of a lay person as it involves a complex medical question.  See Jandreau, 492 F.3d at 1377 n.4.  That is, although the Board readily acknowledges that the Veteran is competent to report symptoms, see Gutierrez, 19 Vet. App. at 9-10 (noting that lay persons are competent to report objective signs of illness such as joint pain or fatigue)), there is no indication that the Veteran is competent to diagnose a condition causing allergic rhinitis or sinusitis or to etiologically link the Veteran's reported symptoms to her receipt of immunizations on active service.  She has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation in this medically complicated case.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise.  See King, 700 F.3d at 1345.

In short, in the absence of medical evidence demonstrating any etiological relationship between the Veteran's allergic rhinitis or acute sinusitis and military service, a preponderance of the evidence is against the claim.  Accordingly, the Veteran's claim of entitlement to service connection for allergic rhinitis or sinusitis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53 (1990).

Dizziness

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for dizziness, so the appeal must be denied.  The issue turns upon whether there was an in-service incurrence or aggravation of a disease or injury and, if so, whether there is probative evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.303.

The Board finds for the purposes of analysis that the Veteran did have an in-service event as manifested by her receipt of immunization while in the military.  Although not all of the immunizations the Veteran has claimed, such as for anthrax or the inclusion of squalene, could be verified, as the RO determined via the VA examinations of record that tests to reveal the presence of the residuals of such immunizations in the Veteran's body were unavailable and futile, for the sake of this inquiry solely, the Board concedes such immunizations were received by the Veteran.  As the Veteran's service treatment records were absent for any findings indicating complaints or treatment for dizziness or any of the symptoms thereof, there is no other indication of injury upon which the Veteran's claim for service connection may be based.

As such, the evidence turns upon a finding that the Veteran's dizziness is etiologically related to her receipt of immunizations in military service.  To this inquiry, the Board finds that the medical evidence of record does not support such a finding.

Here, the only medical evidence of record that afforded any consideration to this inquiry was via the VA examinations.  In particular, in the 2013 VA examination opinion, the VA examiner found that, even granting that the Veteran received all of the immunizations she claimed, these would not have resulted in the culmination of any of her claimed symptoms or dizziness.  In accordance with such, the VA examiner noted that, had the Veteran experienced any adverse reactions to these immunizations, the symptom onset would have been immediate and not years later.  In this regard, as the Veteran's discharge from service was in 1990 and the earliest noted onset of this condition would be in the 2000's, the Board also notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson, 230 F.3d at 1333.   Additionally, the VA examiner supported his findings with notations that the established medical authority and literature, to include his medical experience, did not support any findings of delayed-onset adverse reactions to any immunizations.   Furthermore, the VA examiner noted that the Veteran's dizziness was most likely related to a combination of the residuals of an earlier non-service connected stroke that she had suffered as well as medication taken for her service-connected psychiatric disability.  There were not any contravening medical findings to this opinion within the medical evidence of record.

In regard to the VA examiner's finding that the dizziness is a by-product of medication taken for the Veteran's service-connected depression with anxiety, the Board finds that such diagnosis is not actually a distinct disability and would actually be merely considered a symptom of her already service-connected disability.  See Sanchez- Benitez, 13 Vet. App. at 285 (symptoms alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted); dismissed in part and vacated in part on other grounds, Sanchez-Benitez, 259 F.3d at 1361-62.  As such, any recognition of that symptom must come within the context of the Veteran's service-connected depression with anxiety, which is not currently before the Board in this present adjudication.  Accordingly, to the extent that this issue involves the Veteran's service-connected depression with anxiety, it is referred to the RO for appropriate disposition as indicated in the "Introduction" of this decision.

The only other evidence in the claims file supporting the existence of a disability manifested by dizziness resulting from the receipt of immunizations is the Veteran's own statements.  While the Board has considered the Veteran's lay statements, as to the specific issue in this case, the etiology of her current complaints of dizziness and its symptoms falls outside the realm of common knowledge of a lay person as it involves a complex medical question.  See Jandreau, 492 F.3d at 1377 n.4.  That is, although the Board readily acknowledges that the Veteran is competent to report symptoms of her vertigo, see Gutierrez, 19 Vet. App. at 9-10 (noting that lay persons are competent to report objective signs of illness such as joint pain or fatigue)), there is no indication that the Veteran is competent to diagnose a condition causing dizziness or to etiologically link the Veteran's reported symptoms to her receipt of immunizations on active service.  She has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation in this medically complicated case.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise.  See King, 700 F.3d at 1345.

In short, in the absence of medical evidence demonstrating any etiological relationship between the Veteran's dizziness and military service, a preponderance of the evidence is against the claim.  Accordingly, the Veteran's claim of entitlement to service connection for dizziness must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53 (1990).

ORDER

Entitlement to a rating in excess of 10 percent for service-connected left patellar femoral syndrome with thigh atrophy is denied. 
 
Entitlement to service connection for generalized nerve pain, to include as due to an undiagnosed illness, is denied. 
 
Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness, is denied. 
 
Entitlement to service connection for fibromyalgia, to include as due to an undiagnosed illness, is denied. 
 
Entitlement to service connection for numbness and tingling, to include as due to an undiagnosed illness, is denied. 
 
Entitlement to service connection for joint pain and stiffness, to include as due to an undiagnosed illness, is denied. 
 
Entitlement to service connection for the inability to hold heavy objects, to include as due to an undiagnosed illness, is denied. 
 
Entitlement to service connection for nausea, to include as due to an undiagnosed illness, is denied. 
 
Entitlement to service connection for sore muscles, to include as due to an undiagnosed illness, is denied.
 
Entitlement to service connection for abdominal pain, to include as due to an undiagnosed illness, is denied.
 
Entitlement to service connection for sinusitis, to include as due to an undiagnosed illness, is denied.
 
Entitlement to service connection for dizziness, to include as due to an undiagnosed illness, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


